 


109 HR 4940 IH: Fishery Management Amendments of 2006
U.S. House of Representatives
2006-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4940 
IN THE HOUSE OF REPRESENTATIVES 
 
March 13, 2006 
Mr. Frank of Massachusetts (for himself and Mr. Tierney) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To amend the Magnuson-Stevens Fishery Conservation and Management Act, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Fishery Management Amendments of 2006. 
(b)Table of contentsThe table of contents for this Act is as follows:  
 
Sec. 1. Short title; table of contents. 
Sec. 2. Amendment of Magnuson-Stevens Fishery Conservation and Management Act. 
Sec. 3. Rebuilding depleted fisheries. 
Sec. 4. Economic and social impacts of fishery management actions. 
Sec. 5. Improvements in fishery science and research. 
Sec. 6. Fishing safety. 
Sec. 7. Bycatch. 
Sec. 8. Capacity reduction. 
Sec. 9. Individual fishing quotas. 
Sec. 10. Compliance with National Environmental Policy Act of 1969. 
Sec. 11. Grants for construction or repair of wharves and related facilities. 
Sec. 12. Fishery science education program. 
Sec. 13. Authorization of Appropriations.   
2.Amendment of Magnuson-Stevens Fishery Conservation and Management Act Except as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.). 
3.Rebuilding depleted fisheries 
(a)Treatment of stocks as depleted; prevention of unsustainable fishing 
(1)DefinitionsSection 3 (16 U.S.C. 1802) is amended— 
(A)by striking paragraph (29);  
(B)by redesignating the last paragraph (relating to the definition of waters of a foreign nation) as paragraph (46); and 
(C)by adding at the end the following: 
 
(47)The term depleted means, with respect to a stock of fish, that, based on the best scientific information available, the stock of fish is below 50 percent of the population level that is necessary to produce maximum sustainable yield for the stock of fish on a continuing basis.  
(48)The term unsustainable fishing means, with respect to a stock of fish, a rate of fishing mortality that, based on the best scientific information available, is likely, if such rate is maintained, to result over time in a reduction in the stock of fish below a population level that is consistent with producing maximum sustainable yield for the stock of fish on a continuing basis. . 
(2)Substitution of termsThe Magnuson-Stevens Fishery Conservation and Management Act is amended— 
(A)by striking overfished each place it appears and inserting depleted; 
(B)by striking overfished each place it appears and inserting depleted; and 
(C)by striking overfishing each place it appears and inserting unsustainable fishing. 
(b)Ensuring scientific determinations of depleted conditionsSection 304(e)(1) (16 U.S.C. 1854(e)(1)) is amended by adding at the end the following: All determinations by the Secretary under this subsection that a fishery is depleted or approaching a condition of being depleted shall be based on the best scientific information available, shall be subject to peer review in accordance with section 404(d), and shall include an explanation of the cause or causes of the depleted condition of the fishery. 
(c)Rebuilding flexibilitySection 304(e) (16 U.S.C. 1854(e)) is amended— 
(1)in paragraph (4)(A)(ii) by inserting after other environmental conditions, the following: a need to alleviate a projected significant negative economic impact on fishing communities (subject to the requirements in paragraph (10)),; 
(2) in paragraph (4) by striking and after the semicolon at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting ; and, and by adding at the end the following: 
 
(D)for a multispecies fishery in which more than one stock of fish within the fishery is subject to a fishery management plan, plan amendment, regulation, or proposed regulation pursuant to paragraph (3) or (5), provide that the rebuilding deadline may be extended for an individual stock of fish within the fishery subject to the management measures in such plan, amendment, or regulation, for an additional time period that is not longer than the time period specified for the fishery under subparagraph (A), if— 
(i)such stock is not projected to be rebuilt at the conclusion of the time period specified under subparagraph (A); 
(ii)taking into account the biology of the several stocks of fish in the multispecies fishery— 
(I)the aggregate average population for all of the stocks of fish in the multispecies fishery that are subject to the management measures is projected, under a formula established by the Secretary in accordance with paragraph (8), to remain at a level that is consistent with producing maximum sustainable yield on a continuing basis; and  
(II)no individual stock of fish that is subject to the management measures is depleted or projected to be depleted; and  
(iii)the Secretary, taking into account the biology of the stock of fish for which the deadline is extended, certifies that such stock of fish is projected, using the best scientific information available, to continue rebuilding.  ; and  
(3)by adding at the end the following: 
 
(8)The Secretary shall issue a regulation that establishes the formula for calculating the aggregate average of all stocks of fish in a multispecies fishery for purposes of paragraph (4)(D). The Secretary shall provide an opportunity for submission of public comment on such formula for a 6-month period. The formula shall be based on the best scientific information available, and shall take into account the relative sizes of the populations of the various stocks of fish in the fishery. The Secretary shall ensure that any finding, based on such formula, as to whether a multispecies fishery is rebuilt shall be subject to peer review in accordance with section 404. 
(9)The Secretary may extend the rebuilding time period under paragraph (4)(A)(ii), if— 
(A) the biomass rebuilding target is substantially increased during the rebuilding period; 
(B)the extension will apply only to those species for which the new biomass targets exceed the targets in the existing plan; 
(C)the extension does not exceed 10 years; and 
(D)the best scientific information available shows that the extension will allow continued rebuilding and completion of rebuilding by the end of the extension. 
(10)The Secretary may extend the rebuilding time period under paragraph (4)(A)(ii) to alleviate projected significant negative economic impact on fishing communities, if— 
(A)the determination of economic impact has been subject to peer review in accordance with section 404; 
(B)the best scientific information available shows that rebuilding will be achieved in no more than twice the number of years of the original rebuilding period; and 
(C)the best scientific information available shows that the extension will allow continued rebuilding and completion of rebuilding by the end of the extension. 
(11)The Secretary or the Council may, during a rebuilding period, amend a rebuilding plan to allow an increase in the rate of harvest of the depleted stock of fish concerned, if— 
(A)the Secretary determines during the rebuilding period that the depleted stock of fish is rebuilding at a significantly faster rate than the rate that was projected at the beginning of the rebuilding period; and  
(B)the best scientific information available shows that the increased rate will allow continued rebuilding and completion of rebuilding by the end of the rebuilding period.. 
(d)Consideration of environmental conditions and natural fluctuationsSection 304(e)(1) (16 U.S.C. 1854(e)(1)) is further amended by inserting environmental conditions, natural biological fluctuations, after fishery resource size,. 
(e)Actions following determination of depleted stateSection 304(e) (16 U.S.C. 1854(e)) is further amended— 
(1)in paragraph (2) by striking the first sentence and inserting the following: (A) If the Secretary determines at any time that a fishery is depleted, and that unsustainable fishing is a cause of the depleted state of the fishery, the Secretary shall immediately notify the appropriate Council and request that action be taken to end unsustainable fishing in the fishery in a manner consistent with section 304(e)(3) and to implement conservation and management measures to rebuild affected stocks of fish.; 
(2)by adding at the end of paragraph (2) the following: 
 
(B)If the Secretary determines that environmental conditions or other factors not directly related to fishing have contributed to the depleted state of the fishery, the Secretary— 
(i)shall immediately notify the appropriate Council and may request that action be taken to end unsustainable fishing in the fishery in a manner consistent with section 304(e)(3) and to implement conservation and management measures to rebuild the fishery; and 
(ii)shall consult with the Administrator of the Environmental Protection Agency or other appropriate Federal Government officials on additional methods of alleviating such conditions or factors.; 
(3)in paragraph (3) by striking or after the semicolon at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting ; or and by adding at the end the following:  
 
(C)coordinate other actions to alleviate the depleted condition of the fishery with other Federal Government officials.; 
(4)in paragraph (4)— 
(A)in the matter preceding subparagraph (A) by striking shall; 
(B)in each of subparagraphs (A), (B), and (C) by inserting shall after the subparagraph designation; and 
(C)by striking and after the semicolon at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting and, and by adding at the end the following:  
 
(D)may temporarily permit fishing during a rebuilding period at rates that, if such temporary rates were maintained until the end of the rebuilding period, could result in rebuilding not being completed by the end of the rebuilding period, if the mortality rates associated with such temporary rates (and any adjustments to such mortality rates that are required pursuant to fishery management measures adopted during the rebuilding period) are projected to produce continued rebuilding and lead to a completion of rebuilding by the end of the rebuilding period (or the end of any extension of the rebuilding period under paragraph (9) or (10)).;  
(5)in paragraph (5) by striking the Secretary shall prepare and all that follows through the end of the sentence and inserting the Secretary shall, within 9 months after the end of such one-year period, prepare under subsection (c) a fishery management plan or plan amendment and any accompanying regulations that may be necessary to rebuild affected stocks of fish, including, if necessary, measures to stop, or reduce the rate of, unsustainable fishing.; 
(6)in paragraph (6) by striking the last sentence; and 
(7)in paragraph (7) in the second sentence by striking ending overfishing and. 
4.Economic and social impacts of fishery management actions 
(a)Restoring balance between national standards on unsustainable fishing and economic impactSection 301 (16 U.S.C. 1851) is amended by adding at the end the following: 
 
(c)Rule of construction regarding national standard (8)Paragraph (8) of subsection (a) shall be construed to be of equal importance as the other paragraphs of subsection (a). The Secretary shall ensure that paragraph (8) of subsection (a)— 
(1)is applied to the same extent as the other paragraphs of subsection (a); and 
(2)is given consideration that is substantially the same as the consideration given to the other paragraphs of subsection (a), with respect to all fishery management plans, decisions, and actions under this Act.. 
(b)Cumulative economic and social impactSection 301(a)(8) (16 U.S.C. 1851(a)(8)) is amended by inserting after the importance of fishery resources to fishing communities the following: and the cumulative economic and social impact of fishery conservation and management measures on such communities. 
(c)Required provisions of fishery management plansSection 303(a)(9) (16 U.S.C. 1853(a)(9)) is amended by inserting before the semicolon the following: , including the likely economic and social impacts of the plan or amendment on the affected participants and fishing communities.  
(d)Amendment to definition of fishing communitySection 3(16) (16 U.S.C. 1802(16)) is amended— 
(1)by striking “and crew” and inserting “crew”; and  
(2)by inserting “, and other shore side businesses that have substantial involvement in the fishing industry,” after “processors”. 
(e)Fishing industry health care coverage demonstration program 
(1)Grants program authorizedThe Secretary shall carry out a program of grants in accordance with this subsection to organizations for planning, implementation, and administration of qualifying health care coverage programs that provide benefits to individuals who are employed in the fishing industry (and their families), and— 
(A)who are in general ineligible for existing health care coverage programs because of the sporadic and transient nature of employment opportunities in the fishing industry;  
(B)whose ability to acquire health care coverage is negatively affected by the nature of the fishing industry or fishery management actions; or 
(C)whose ability to acquire health care coverage is negatively affected by a natural disaster that has a harmful economic impact on commercial fishing. 
(2)Grant program requirementsThe Secretary shall award grants under this subsection— 
(A)on a competitive basis;  
(B)after consultation with government officials or representatives of organizations who are familiar with the commercial fishing industry in the affected area; 
(C)according to the terms and limits described in paragraphs (4), (5), and (6), except that grants that are awarded under paragraphs (5) and (6) shall include a requirement for non-Federal matching funds equal to 40 percent of the grant amount; 
(D)to programs in no more than 10 States, and to no more than one such program in each State, except as provided in paragraph (7); 
(E)pursuant to such application procedures as the Secretary may require; and 
(F)subject to any review, financial standards, or other requirements the Secretary may establish to ensure compliance with the purposes of the grants on an ongoing basis. 
(3)Qualified health insurance programA program shall be considered a qualifying health care coverage programs under this subsection if the program— 
(A)is administered by a non-profit fishing-related organization with an independent board of directors that includes commercial fishing industry representatives; 
(B)provides high quality, affordable, preventive health care coverage to individuals described in paragraph (1); 
(C)provides health care on a sliding scale premium rate structure that includes provisions that, for the purposes of determining rates, take into account the economic conditions of the fishing industry in the program’s service area, and the condition of the fish stocks that are important to the fishing industry in such area; 
(D)provides ongoing enrollment, outreach, and other activities to expand the program’s coverage; and 
(E)establishes a reserve fund, maintains aggregate and specific reinsurance coverage, and meets any other risk management controls and financial standards required by the Secretary. 
(4)Program planning grantsThe Secretary may award grants, up to a maximum amount of $100,000 per year for no more than two years, to organizations to conduct initial research and planning for the development of a qualifying health care coverage program. Any grantee under this paragraph shall— 
(A)conduct a demographic survey of the affected State’s fishing industry and such industry’s health care needs; 
(B)develop a strategic plan for implementation of a qualifying health care coverage program within the affected State, including a detailed financial plan; and 
(C)transmit to the Secretary the information described in subparagraphs (A) and (B), and any other information and assurances that may be required by the Secretary. 
(5)Program implementation grantsThe Secretary may award grants, up to a maximum amount of $2,000,000 per year for no more than two years, to an organization for initial implementation of qualifying health care coverage programs that are developed with a grant under paragraph (4) (or that are developed through other sources of funds, regardless of whether such implementation occurred prior to enactment of this paragraph), if, pursuant to review, application requirements, and other standards established by the Secretary, such organizations— 
(A)satisfactorily complete the actions described in subparagraphs (A), (B), and (C) of paragraph (4); and 
(B)demonstrate the capability to successfully implement a qualifying program. 
(6)Administration of programsThe Secretary may award grants, up to a maximum amount of $3,000,000 per year for no more than five years, to organizations for administration of programs that are implemented by means of grants awarded under paragraph (5) (or that are implemented through other sources of funds, regardless of whether such implementation occurred prior to enactment of this paragraph), if, pursuant to review, application requirements, and other standards established by the Secretary, such organizations— 
(A)satisfactorily complete the actions described in paragraph (5); and 
(B)demonstrate the capability to successfully administer a qualifying health care coverage program. 
(7)Extended grant eligibilityThe Secretary may provide grants, up to a maximum of $3,000,000 per year, to organizations that have been previously awarded grants for 5 years under paragraph (6), for continued implementation of a qualifying health care coverage program, if, pursuant to regulations issued by the Secretary, the economic conditions of the fishing industry in the program’s service area, or the condition of the fish stocks that are important to the fishing industry in such area, jeopardize the ability of such programs to continue providing affordable health care coverage. 
(8)Multistate programs 
(A)Notwithstanding the limitations in subparagraph (2)(D), the Secretary may award grants under this subsection for the establishment of a multistate qualifying health care coverage program to consortiums of organizations located in more than one State. 
(B)A multistate program shall be considered as a single program under paragraph (2)(D). 
(C)The Secretary may increase the funding limits in paragraphs (4), (5), and (6), taking into account the size of the population to be served by such program. 
(9)Third-party contract authorityOrganizations that are awarded grants under this subsection may contract with third parties to conduct the activities described in paragraphs (5) and (6). 
(10)Authorization of appropriationsIn addition to the other amounts authorized by this Act, for grants under this section there are authorized to be appropriated to the Secretary the following sums: 
(A)$5,000,000 for fiscal year 2007. 
(B)$5,000,000 for fiscal year 2008. 
(C)$10,000,000 for fiscal year 2009. 
(D)$10,000,000 for fiscal year 2010. 
(E)$20,000,000 for fiscal year 2011. 
(f)Study of benefits for individuals employed in the fishing industry 
(1)In generalThe Secretary of Commerce shall conduct a study of the options for, and the feasibility of, establishing programs to provide economic benefits, including pensions, to crewmembers and other individuals employed in the fishing industry and members of their families— 
(A)who are in general ineligible for existing programs that provide such benefits because of the sporadic nature of employment opportunities in the fishing industry; or 
(B)whose benefits are negatively affected by the nature of the fishing industry of fishery management actions.  
(2)ReportThe Secretary shall submit a report submit a report to the Congress by not later than 2 years after the date of the enactment of this Act on the findings, conclusions, and recommendations of the study under this subsection.  
5.Improvements in fishery science and research 
(a)Best scientific information available definedSection 3 (16 U.S.C. 1802) is further amended by adding at the end the following: 
 
(49)The term best scientific information available— 
(A)means information that— 
(i)is directly related to the specific matter under consideration; 
(ii)is based on a statistically valid sample; 
(iii)has undergone an independent peer review process, that is carried out in accordance with peer review requirements (if any) that apply under this Act to such consideration; 
(iv)has been collected within a time frame that is reasonably related to the specific matter under consideration; 
(v)is based on information that is reasonably reflective of the present status of the fishery to which it relates, and does not rely substantially on data from previous time periods for which fish abundance estimates are primarily anecdotal, or data that is of unknown reliability given the technology and scientific knowledge during such periods;  
(vi)is developed through reasonably transparent processes in which scientific findings, and the analyses that produced such findings, are available to the public, subject to regulations issued by the Secretary; and 
(vii)takes into account to the extent possible the movement between habitat areas of different stocks of the same species;  
(B)takes into account significant economic and social impacts, including cumulative economic and social impacts;  
(C)may include information obtained by scientifically valid research that is conducted in cooperation between the Department of Commerce and a person that is not an officer or employee of the Department, or by a person other than an officer or employee of the Department;  
(D)may include, but may not be limited to, landing data, sales and auction data, and anecdotal information collected during the harvesting and processing of fish; and 
(E)shall to the extent practicable include more than one scientific model. . 
(b)Peer review of stock assessments and economic and social analysis 
(1)Scientific Review CommitteesSection 302(g) (16 U.S.C. 1852(g)) is amended by adding at the end the following: 
 
(6) 
(A)Each Council shall establish a scientific review committee which shall, with respect to fisheries under the Council’s jurisdiction, conduct an independent peer review of the scientific research findings that are the basis for each new stock assessment used to develop a fishery management plan, significant substantive amendment to such a plan, or other significant substantive fishery management action under this Act.  
(B)The findings of any peer review conducted under this paragraph shall be included in any relevant documents that are made available to the public with respect to the matter that is reviewed.  
(C)A committee established under this paragraph by a Council shall, at a minimum, consist of— 
(i)at least one member from each of the committees established under paragraphs (1) and (3) by the Council, of whom at least one shall be a member who is not affiliated with the persons who wrote or prepared the scientific information reviewed by the committee; and 
(ii)such other members as the Council (excluding the persons who wrote or prepared the scientific information reviewed by the committee) considers appropriate.  . 
(2)Economic and social impact review committeesSection 302(g) (16 U.S.C. 1852(g)) is further amended by adding at the end the following:  
 
(7) 
(A)Each Council shall establish an economic and social impact review committee which shall, with respect to fisheries under the Council’s jurisdiction, conduct an independent peer review of the economic and social impacts associated with a fishery management plan, significant substantive amendment to such plan, or other significant substantive fishery management action under this Act. 
(B)The findings of any peer review conducted under this paragraph shall be included in any relevant documents that are made available to the public with respect to the matter that is reviewed. 
(C)The membership of a committee established under this paragraph by a Council— 
(i)may include members of other committees established by the Council;  
(ii)may include such other members as the Council (other than the persons who wrote or prepared the economic and social information reviewed by the committee) considers appropriate; and 
(iii)shall include at least one member who is not affiliated with the persons who wrote or prepared the economic and social information reviewed by the committee.. 
(c)Independent peer reviewSection 404 (16 U.S.C. 1881c) is amended by adding at the end the following: 
 
(d)Independent peer review 
(1)In generalThe Secretary shall ensure that there is conducted an independent peer review of the scientific research findings that are the basis for each new stock assessment used to develop a fishery management plan, significant substantive amendment to such a plan, or other significant substantive fishery management action under this Act. 
(2)ReviewersThe persons conducting review under this subsection— 
(A)shall include one or more individuals who are not officials or employees of the Federal Government; and 
(B)may include persons who are employed in the fishing industry. 
(3)Consideration of recommendationsA review under this subsection shall consider the recommendations of any scientific review committee established under section 302(g)(6) with respect to the fishery that is the subject of the matter under review. 
(4)Treatment of findingsThe findings of any independent peer review conducted under this paragraph shall be included in any relevant documents that are made available to the public with respect to the matter that is reviewed. 
(5)Waiver of requirements 
(A)General authorityThe Secretary shall issue regulations under which the Secretary may waive any of the independent peer review requirements under this subsection if— 
(i) the Secretary determines that— 
(I)there is an emergency (as described in the regulations);  
(II) completion of the peer review process has been unreasonably delayed; or 
(III)the time required to complete the review could compromise fishermen’s safety; or  
(ii)the Council having jurisdiction over the fishery requests the waiver, in accordance with a vote by the Council, and explains in writing the reasons for requesting the waiver. 
(B)Notice and commentThe Secretary shall— 
(i)provide notice of each waiver under this paragraph to the Council having jurisdiction over the fishery; 
(ii)publish the notice in the Federal Register; and 
(iii)provide a 30-day period for the submission by the public of comments on the waiver.. 
(d) Cooperative research and independent researchSection 404 (16 U.S.C. 1881c) is further amended by adding at the end the following: 
 
(e)Cooperative research and independent research 
(1)Requirement for fishery management plansEach fishery management plan that is prepared by a Council, or by the Secretary, with respect to any fishery shall— 
(A)include provisions to create a cooperative research component, including the use of fishing vessels engaged in commercial fishing or charter fishing, and the captains and crews of such vessels, for the gathering of data on stock abundance, composition, distribution, or other relevant information for the implementation of the plan; research on gear technology, bycatch reduction, and safety; and oceanic, atmospheric, weather, and environmental research that relates to fishery management, in a manner that ensures there is no loss of days at sea or other fishing allocation for participants in the fishing industry individuals who participate in such cooperative research; and  
(B)include provisions to create an independent research component involving educational and research institutions, other than institutions designated as Member Institutions of the Fishery Research Network established under subsection (f). 
(2)Authorization of appropriationsIn addition to the other amounts authorized by this Act, for cooperative research and independent research under provisions included in fishery management plans under this subsection, there is authorized to be appropriated to the Secretary $5,000,000 for each of fiscal years 2007 through 2011.  . 
(e)Establishment of Fishery Research NetworkSection 404 (16 U.S.C. 1881c) is further amended by adding at the end the following: 
 
(f)Fishery Research Network 
(1)EstablishmentThe Secretary shall establish the Federal Fishery Research Network. 
(2)CompositionThe Network shall be composed of non-governmental educational or research institutions that have significant fishery research expertise and that are designated by the Secretary under this subsection (in this subsection referred to as a Member Institutions). The Secretary shall designate 3 Member Institutions with respect to each Council. Each Member Institution must be located in a State that is represented on the Council with respect to which the Member Institution is designated, or in a State that borders such a represented State. 
(3)Research role of Member InstitutionsThe Secretary shall ensure that each Member Institution plays a continuing role in— 
(A)gathering data for use in implementing this Act; 
(B)advising the Council with respect to which it is appointed and the Secretary; 
(C) performing peer review under this Act; and 
(D)otherwise assisting with and conducting ongoing research on fishery management issues affecting the area in which the Member Institution is located, including— 
(i)the economic and social impacts of fishery management proposals;  
(ii)analysis of the impacts of fishery management proposals on fishing safety; and  
(iii)ways of improving safety within the fishing industry. 
(4)Consultation with Member InstitutionsThe Secretary and each Council shall— 
(A)consult with the relevant Member Institutions regarding fishery management plans and amendments to such plans that affect the area in which the Member Institutions are located; and 
(B)provide to Member Institutions appropriate data regarding such plans and amendments. 
(5)Responsibilities of Member InstitutionsThe Secretary shall require each Member Institution to submit to the Secretary and the Council with respect to which it is designated an analysis of each fishery management plan, and each significant amendment to such a plan, that affects the area in which the Member Institution is located. 
(6)Authorization of appropriationsIn addition to the other amounts authorized by this Act, to carry out this subsection there is authorized to be appropriated to the Secretary $15,000,000 for each of fiscal years 2007 through 2011.. 
(f)Fisheries management research grantsSection 404 (16 U.S.C. 1881c) is further amended by adding at the end the following: 
 
(g)Fisheries management research grants 
(1)In generalThe Secretary shall award grants for research to acquire the knowledge and information referred to in subsection (a). 
(2)Eligibility for grantsTo be eligible for a grant under this subsection a person must be— 
(A)a participant in a fishery administered under this Act that is the subject of the research to be carried out with the grant; 
(B)an educational or scientific institution; 
(C)a non-profit organization; or 
(D)a State or municipal government. 
(3)Grant procedures 
(A)In generalThe Secretary shall award grants under this subsection on a competitive basis. 
(B)Consultative role of councilsThe Secretary shall consult with each Council on, and each Council shall make recommendations on, possible research topics to be funded by grants under this subsection.  
(4)Ensuring research regarding economic and social aspects, and safetyThe Secretary shall establish by regulation a formula or system for allocating the funds available to carry out this section that ensures that a reasonable percentage of such funds is used for grants for research regarding the economic and social aspects of fishery management and for research regarding fishing safety. 
(5)Authorization of appropriationsIn addition to the other amounts authorized to carry out this Act, for grants under this subsection there is authorized to be appropriated to the Secretary $5,000,000 for each of fiscal years 2007 through 2011.. 
6.Fishing safety 
(a)Rule of construction for national standard (10)Section 301 (16 U.S.C. 1851) is further amended by adding at the end the following: 
 
(d)Rule of construction regarding national standard (10)Paragraph (10) of subsection (a) shall be construed to be of equal importance as the other paragraphs of subsection (a). The Secretary shall ensure that paragraph (10) of subsection (a)— 
(1)is applied to the same extent as the other paragraphs of subsection (a); and 
(2)is given consideration that is substantially the same as the consideration given to the other paragraphs of subsection (a), with respect to all fishery management plans, decisions, and actions under this Act.. 
(b)Required provisions of fishery management plansSection 303(a) (16 U.S.C. 1853(a)) is amended— 
(1)in paragraph (9) by striking and after the semicolon at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting ; and, and by adding at the end the following: 
 
(C)the safety of human life at sea, with a specific focus on whether and to what extent such measures may affect the safety of participants in the fishery.; and 
(2)by striking ; and after the semicolon at the end of paragraph (12), by striking the period at the end of paragraph (13) and inserting ; and, and by adding at the end the following: 
 
(14)to the extent practicable ensure that management measures, including restricted area and broken trip requirements, minimize the extent to which participants in the fishery are likely, in order to avoid a loss of harvest allocation or other financial loss, to continue fishing in unsafe circumstances, including when— 
(A) operating during severe weather conditions; 
(B) a crewmember has an injury or illness that significantly affects the crewmember’s ability to assist in the safe operation of the vessel; or 
(C)important safety equipment on the vessel is defective or inoperable.. 
(c)Safety instruction and drillsNot later than 6 months after the date of the enactment of this Act, the Commandant of the Coast Guard shall amend part 28.270 of title 46, Code of Federal Regulations, to require that the operator of each fishing vessel that is subject to that part maintain and make available for inspection by any Federal officer or employee authorized to enforce this Act a written record of safety instruction and emergency drills that are required to be performed under that part, that includes for each drill the following information: 
(1)The date of the drill. 
(2)The elapsed time of the drill. 
(3)The activities conducted during the drill. 
(4)The name of the person who led the drill. 
(5)The name of each crewmember who participated in the drill. 
(d)Stability and watertight integrity standardsNot later than one year after the date of the enactment of this Act, the Commandant of the Coast Guard shall amend subpart E of part 28 of title 46, Code of Federal Regulations, to apply to fishing vessels that are between 50 feet in length and 79 feet in length the stability and watertight integrity standards that apply to vessels greater than 79 feet in length.  
(e)Grant program 
(1)Authorization of grantsTitle III (16 U.S.C. 1851 et seq.) is further amended by adding at the end the following: 
 
316.Fishing vessel safety grants 
(a)Grants authorizedThe Secretary shall establish a program for providing grants to municipalities, port authorities, other appropriate public entities, qualified non-profits, and other persons— 
(1)to conduct fishing vessel safety training and instruction sessions (in addition to those otherwise required under Federal law or regulations); and 
(2)for purchase of safety equipment for use in safety training sessions or for use on fishing vessels. 
(b)Competitive basis; consultationThe Secretary shall award grants under this subsection— 
(1)on a competitive basis; and 
(2)in consultation with, and based on recommendations of, the Councils. 
(c)Cost sharingThe Federal share of the cost of any activity carried out with a grant under this section shall not exceed 75 percent. 
(d)Language requirementThe Secretary shall require that training and instruction carried out with a grant under this section shall be made available in languages other than English, as appropriate for the fishing port in which the training or instruction is offered. 
(e)Data base 
(1)In generalThe Secretary shall establish a publicly accessible electronic data base that lists the names of individuals who have participated in training sessions carried out with assistance under this section. 
(2)Retraining requirementThe Secretary shall require, as a condition of including the name of an individual in such database for any period longer than 18 months, that the individual complete retraining. 
(f)Authorization of appropriationsIn addition to the other amounts authorized by this Act, for grants under this section there is authorized to be appropriated to the Secretary $3,000,000 for each of fiscal years 2007 through 2011.. 
(2)Clerical amendmentThe table of contents in the first section is further amended by inserting after the item relating to section 315 the following: 
 
 
Sec. 316. Fishing vessel safety grants.. 
7.Bycatch 
(a)Retention of bycatch for charitable purposesSection 303 (16 U.S.C. 1853) is amended— 
(1)in subsection (b) by striking and after the semicolon at the end of paragraph (11), by striking the period at the end of paragraph (12) and inserting ; and, and by adding at the end the following:  
 
(13)allow the retention and donation or sale for charitable purposes, subject to the requirements established under subsection (e)(2), of dead bycatch that cannot otherwise be avoided under terms that ensure that such retention and donation do not allow the evasion of vessel trip limits or other conservation and management measures.; and 
(2)by adding at the end the following: 
 
(e) Retention of bycatch for charitable purposes 
(1)RegulationsThe Secretary shall issue regulations that establish requirements for the retention of bycatch for charitable purposes pursuant to subsection (b)(13). 
(2)RequirementsRegulations under this subsection shall require that— 
(A)the total amount of bycatch retained pursuant to subsection (b)(13) on a voyage shall not exceed a percentage of the total weight of the total authorized catch for that voyage of the target species, that shall be established by the Secretary and shall not exceed 20 percent of such total weight;  
(B)the proceeds of any sale of bycatch shall be donated to charitable organizations that provide economic assistance, job training, health care, or other assistance to individuals involved in the fishing industry and their families, who reside in fishing communities located— 
(i)in the area where the vessel that harvested the bycatch is based; or 
(ii)in the area where the bycatch was harvested; and 
(C)in making such donations, preference shall be given to organizations that assist individuals who have become unemployed or experienced significant negative economic impacts because of fishery management actions by the Federal Government. 
(3)Prevention of conflicts of interestRegulations under this subsection shall include provisions to prevent conflicts of interest, including prohibiting a person from retaining bycatch to directly benefit any charitable organization— 
(A)from which the person derives a direct, personal benefit; or 
(B)over which the person exercises any control with respect to the activities of the organization or its provision of benefits.. 
(b)Study 
(1)In generalThe Secretary shall conduct a study of the utility and feasibility of establishing a bycatch exchange program comprised of a system— 
(A)under which fishermen may— 
(i)retain bycatch in order to minimize discard of fish; and 
(ii)trade or exchange credits based on the retained bycatch, with other fishermen who are involved in the directed fishery in which the bycatch is harvested; and  
(B)that prevents the evasion of trip limits, total allowable catch levels, or other conservation and management measures. 
(2)ReportThe Secretary shall submit a report to the Congress within two years after the date of the enactment of this Act on the results and recommendations of the study. 
8.Capacity reduction 
(a)Use of proceeds of fishing capacity reduction programsSection 312(b) (16 U.S.C. 1861a) is amended by adding at the end the following: 
 
(5)Programs for assisting affected individuals 
(A)In generalA fishing capacity reduction program shall, in accordance with regulations issued by the Secretary and subject to the availability of appropriations, include the provision of financial assistance for programs providing economic assistance, job training, and health insurance to crew members and other individuals employed in the fishing industry or in shoreside businesses that have substantial involvement in the fishing industry, with an emphasis on such crew members and individuals who experience job loss or other significant negative economic impacts because of a decline in employment opportunities as a result of the program. 
(B)Regulations; formulasThe Secretary shall issue regulations governing the provision of assistance under this paragraph, including formulas for calculating the amount of assistance provided with respect to a fishing capacity reduction program. 
(C)Allocation of fundsOf the total amount of funds obligated or expended under this subsection for a fishing capacity reduction program, the Secretary shall use to carry out this paragraph a percentage that the Secretary determines is sufficient to ensure the availability of a reasonable level of assistance for individuals involved in the fishing industry who experience job loss or other significant negative economic impacts because of a decline in employment opportunities as a result of the program. 
(D)RegulationsThe Secretary shall issue regulations that to the extent practicable fairly distribute funds used under subparagraph (C), taking into account local and regional economies, fishing communities, participants in the fishery, boat sizes and gear types, and employment history in the fishery.. 
(b)Vessel buybacksSection 312(b) (16 U.S.C. 1861a(b)) is amended by adding at the end the following: 
 
(5) 
(A)The Secretary shall ensure for each vessel buyback program, that a specific percentage of the funds made available under this section are used for retirement of vessels that were active in the affected fishery, but no longer comply with relevant safety standards as a result of the application, under the Fishery Management Amendments of 2005, of the stability and watertight integrity standards of subpart E of part 28 of title 46, Code of Federal Regulations, to fishing vessels that are between 50 feet and 79 feet in length.  
(B)The Secretary shall issue regulations for each vessel buyback program that establish the percentage referred to in subparagraph (A) and procedures and requirements for implementing subparagraph (A)..  
9.Individual fishing quotas 
(a)Holding of quota by fish processorSection 303(d)(5) (16 U.S.C. 1853(d)(5)) is amended by striking and after the semicolon at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting a semicolon, and by adding at the end the following:  
 
(D)requires as a condition of eligibility for individual fishing quotas that persons, other than entry-level fishermen, must demonstrate a present or historic participation in harvesting activity in the fishery; and 
(E)takes into account the level of present or historic participation in harvesting activity in the fishery in determining allocation of quotas..  
(b)Citizenship of holders of quotasSection 303(d) (16 U.S.C. 1853(d)) is further amended by adding at the end the following: 
 
(7) Citizenship of holders of quotasA person is eligible to be issued an individual fishing quota only if— 
(A)the person— 
(i)is a United States citizen; or 
(ii)is an alien lawfully admitted for permanent residence in the United States; and 
(B)the individual quota system under which the quota is issued is approved in a referendum conducted in accordance with paragraph (8). . 
(c)Referendum requirementsSection 303(d) (16 U.S.C. 1853(d)) is further amended by adding at the end the following: 
 
(8)Referendum requirements 
(A)In generalA Council may not submit, and the Secretary may not approve or implement, any fishery management plan, plan amendment, or regulation under this Act that creates an individual fishing quota program, unless development of the plan, amendment, or regulation is approved by a referendum conducted in accordance with this paragraph. 
(B)Conduct by SecretaryThe Secretary— 
(i)shall conduct each referendum required under this paragraph; and 
(ii)shall conduct a referendum under this paragraph upon the request of a Council. 
(C)Vote requirementA fishery management plan, plan amendment, or regulation referred to in subparagraph (A) shall be approved in a referendum required under this paragraph only by the affirmative vote of two-thirds of the votes cast by persons who are determined by the Council, based upon requirements issued by the Secretary, to be eligible to vote in the referendum. 
(D)Eligibility to voteThe Secretary shall issue requirements for procedures and voting eligibility for referenda under this paragraph. The requirements shall be designed to ensure that— 
(i)such referenda are conducted in a fair and equitable manner; 
(ii)individuals who are permit holders are eligible to vote; and 
(iii)crew members who make a significant percentage of their income from the fishery that would be subject to the proposed fishing quota system, and a significant share of their total income from fishing, are eligible to vote.. 
(d)Limitation on application to existing programsThis section and the amendments made by this section shall not apply with respect to any individual fishing quota program established before the date of the enactment of this Act. 
10.Compliance with National Environmental Policy Act of 1969 
(a)Plans deemed to comply with NEPA 
(1)In generalTitle III is amended by adding at the end following: 
 
315.Compliance with National Environmental Policy Act of 1969Any fishery management plan, amendment to such a plan, or regulation implementing such a plan that is prepared in accordance with applicable provisions of sections 303 and 304 is deemed to have been prepared in compliance with the requirements of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).. 
(2)Clerical amendmentThe table of contents in the first section is amended by inserting after the item relating to section 314 the following: 
 
 
Sec. 315. Compliance with National Environmental Policy Act of 1969.. 
(b)Required fishery management plan provision; fishery impact statementSection 303(a)(9) (16 U.S.C. 1853(a)(9)) is amended to read as follows: 
 
(9)include a fishery impact statement for the plan or amendment (in the case of a plan or amendment submitted to or prepared by the Secretary after the date of the enactment of the Fishery Management Amendments of 2006), that shall— 
(A)assess, specify, and describe the likely effects, including the cumulative impacts, of the conservation and management measures on— 
(i)the fisheries, participants in the fisheries, and fishery communities affected by the plan or amendment; and 
(ii)on participants in the fisheries conducted in adjacent areas under the authority of another Council, after consultation with such Council and representatives of those participants; 
(B)describe reasonable alternatives to the measures that were considered by the Council; 
(C)assess, specify, and describe the likely effects, including the cumulative impacts, of such alternatives on the fisheries, participants in the fisheries, and fishery communities that would be affected by the alternatives; and 
(D)include the Council’s evaluation of each such alternative;. 
11.Grants for construction or repair of wharves and related facilities 
(a)Authorization of grantsTitle III (16 U.S.C. 1851 et seq.) is further amended by adding at the end following: 
 
317.Grants for construction or repair of wharves and related facilities 
(a)In generalThe Secretary shall establish a program to award grants to State governments, local governments, nonprofit organizations, or fishing cooperatives to construct or improve wharves or other facilities in coastal areas for use in the commercial fishing industry. 
(b)Project eligibilityIn determining whether to award a grant under this section for a project, the Secretary shall consider— 
(1)the economic significance of the project to the commercial fishing industry in the area in which the project will be carried out; and 
(2)whether a business plan or a harbor development plan exists for the area in which the project will be carried out, and whether the project is consistent with such plan. 
(c)Cost sharing 
(1)In generalThe amount of a grant awarded under this section to carry out a project may not exceed 75 percent of the total cost of a project. 
(2)Non-federal shareThe non-Federal share of the cost of a project carried out with a grant under this section may be provided in cash or in kind, including by a donation of land. 
(d)RegulationsThe Secretary shall issue regulations governing grants under this section, including— 
(1)application requirements; 
(2)eligibility standards; 
(3)procedures for ensuring that projects are not converted to uses that are inconsistent with the purposes for which a grant is awarded; and 
(4)allowable administrative costs. 
(e)Authorization of appropriationsIn addition to the other amounts authorized by this Act, for grants under this section there is authorized to be appropriated to the Secretary $10,000,000 for each of fiscal years 2007 through 2011.. 
(b)Clerical amendmentThe table of contents in the first section is further amended by inserting after the item relating to section 316 the following:  
 
 
Sec. 317. Grants for construction or repair of wharves and related facilities.. 
12.Fishery science education program 
(a)In generalThe Secretary of Commerce shall establish the Fishery Science Education Program, which shall consist of— 
(1)the Centers for Fishery Science Excellence Program established under subsection (c); and 
(2)the Fishery Science Scholars Program established under subsection (d). 
(b)Program purposeThe purpose of the Fishery Science Education Program is to facilitate an increase in the number of persons with post-baccalaureate degrees in subjects related to fishery science, including fishery oceanography, fishery ecology, and fishery anthropology, who have the ability, upon completion of their post-baccalaureate degrees, to conduct high quality scientific research in fishery stock assessment, fishery population dynamics, and related fields, for government, non-profit, and private sector entities.  
(c)Centers for Fishery Science Excellence Program 
(1)In generalThe Secretary shall establish the Centers for Fishery Science Excellence Program, under which— 
(A)such Centers shall be established in accordance with this subsection at institutions of higher education in States that are within Fishery Management Council regions; and 
(B)at least one such Center shall be established in each Fishery Management Council region.  
(2)PurposeThe purpose of the program is to promote the development of high quality post-baccalaureate level programs in subjects referred to in subsection (b) at institutions of higher education. 
(3)EligibilityAn institution shall be eligible to participate in the program if— 
(A)the institution is an institution of higher education that demonstrates a strong, ongoing commitment to high quality education in subjects referred to in subsection (b), including the granting of post-baccalaureate degrees in such fields; and  
(B)the institution agrees to the establishment at the institution of a Center for Fishery Science Excellence, and to conduct the actions described in paragraph (4) and other actions the Secretary may prescribe by regulation as conditions for participation in the program. 
(4)Conditions for participationThe Secretary shall require that each participating institution shall— 
(A)designate one or more faculty members to manage its Center for Fishery Science Excellence; 
(B)develop strategies for recruiting qualified students to participate in the program at such institution; and 
(C)ensure that the courses of study pursued by participating students include a significant emphasis on subjects referred to in subsection (b). 
(5)ApplicationEach institution desiring to participate in the Program under this subsection shall submit an application to the Secretary at such time, in such manner, and containing such information and assurances as the Secretary may require. If an institution’s application is approved, such institution shall be considered a participating institution for purposes of this subsection. 
(6)Grants for institutions 
(A)Grant authorityThe Secretary shall award competitive grants— 
(i)to participating institutions to assist such institutions in program development, faculty development and training, participation in, or hosting, of conferences, or purchase of laboratory and research equipment; or 
(ii)to institutions that are not participating institutions to assist such institutions in improving their existing post-baccalaureate programs in the subjects referred to in subsection (b) to a level that increases the likelihood of such institutions being eligible for future participation in the program. 
(B)Match requirementAny institution receiving a grant under this paragraph shall be required to provide matching funds from non-Federal sources equal to 25 percent of the total cost of the activities that are funded by the grant. 
(C)LimitationsFunds provided as a grant under this paragraph shall not be used for construction or for the payment of salaries, except that the Secretary may prescribe by regulation an allowable percentage of grant funds that may be used for payments to employees of a participating institution for administration of the program. 
(D)ApplicationsAny institution of higher education that desires to apply for a grant under this paragraph shall prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(d)Fishery Science Scholars Program 
(1)In generalThe Secretary shall establish the Fishery Science Scholars Program. 
(2)PurposeThe purpose of the program is to expand the post-baccalaureate educational opportunities available to students who desire to pursue careers as government, private sector, or nonprofit research scientists in the subjects referred to in subsection (b). 
(3)Limitation on participationA maximum of 25 students per year shall be eligible to begin participation in the program, and no student shall be eligible to participate for more than 3 years. 
(4)Eligibility 
(A)In generalTo be eligible to participate in the program, a student must be admitted to a participating institution in a course of study that— 
(i)leads to a post-baccalaureate degree in one of the subjects referred to in subsection (b); and 
(ii)includes significant emphasis on subjects referred to in subsection (b). 
(B)Remaining eligibleIn order to remain eligible to participate in the program, a student must maintain an acceptable level of academic standing, and demonstrate sufficient progress toward completing the post-baccalaureate studies and receiving a post-baccalaureate degree. 
(5)StipendsEach participating student shall receive a stipend in the amount of $20,000 annually, contingent upon— 
(A)remaining a student in good standing who is making satisfactory progress toward completing a course of post-baccalaureate studies described in paragraph (3)(A), and 
(B)receiving a post-baccalaureate degree. 
(6)ApplicationsA student who has been admitted to a participating institution to pursue a course of study leading to a post-baccalaureate degree as described in paragraph (3)(A), and who desires to participate in the Fishery Science Scholars Program, shall prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(e)RegulationsThe Secretary shall issue such regulations as may be necessary to administer the Fishery Science Education Program, including— 
(1)application procedures for students to apply for participation in the program and for stipends; 
(2)application procedures for institutions to apply for participating status, and for grants; 
(3)methods for assessing programs at institutions for the purpose of determining eligibility; 
(4)a system of regular reviews of the programs at each school to ensure that the purposes of the program are being met; 
(5)establishing an allowable level of administrative costs for the participating institutions; 
(6)establishing allowable administrative expenditures for the management of the program by the Secretary; 
(7)provisions for revoking participating institution status; and 
(8)provisions for revoking participation in the program by individuals, including revocation of stipends. 
(f)Institution of higher education definedIn this section, the term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
(g)Authorization of AppropriationsTo carry out this section there are authorized to be appropriated to the Secretary— 
(1)$1,000,000 for fiscal year 2006; 
(2)$2,000,000 for fiscal year 2007; and 
(3)$3,000,000 for fiscal year 2008 and each fiscal year thereafter. 
13.Authorization of Appropriations 
(a)In generalSection 4 (16 U.S.C. 1803) is amended to read as follows: 
 
4.Authorization of appropriationsThere are authorized to be appropriated to the Secretary for the purposes of carrying out this Act (other than any provision for which amounts are otherwise specifically authorized) such sums as are necessary for each of fiscal years 2007 through 2011. . 
(b)Clerical amendmentThe table of contents in the first section is amended by inserting after the item relating to section 3 the following:  
 
 
Sec. 4. Authorization of appropriations.. 
 
